             Case 5:19-cv-00572 Document 1 Filed 05/28/19 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

 MARIA QUINTERO,               §
      Plaintiff                §
                               §
 v.                            §                                        5:19-cv-572
                                                      CIVIL ACTION NO. ___________
                               §
 ALLSTATE VEHICLE AND PROPERTY §
 INSURANCE COMPANY AND DONALD §
 BATCHELOR                     §
      Defendant                §



                          DEFENDANTS’ NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Defendant Allstate Vehicle and Property Insurance Company (“Allstate”) and Defendant

Donald Batchelor (“Batchelor”) hereby remove this lawsuit pursuant to 28 U.S.C. §§ 1332 and

1441, on the grounds of diversity of citizenship and amount in controversy, and respectfully shows

the Court as follows:

                                           I.
                                  FACTUAL BACKGROUND

        1.     On or about April 22, 2019, Plaintiff filed her Original Petition in the 81/218th

Judicial District Court of Atascosa County, Texas, Cause No. 19-04-0401-CVA, styled Maria

Quintero v. Allstate Vehicle and Property Insurance Company and Donald Batchelor in which

Plaintiff made a claim for damages to her home under a homeowner’s insurance policy with

Allstate Vehicle Property Insurance Company. See Exhibit A (Plaintiff’s Original Petition).

        2.     Plaintiff served Defendant Allstate Vehicle Property Insurance Company

(“Allstate”) with Plaintiff’s Original Petition and process on March 2, 2019, by certified mail. See

Exhibit B (Service of Process).

{00505989}                                       1
               Case 5:19-cv-00572 Document 1 Filed 05/28/19 Page 2 of 10



          3.      Defendant Batchelor has not yet been served in this citation.

          4.      The State Court’s Record Search including Case History for this matter is attached

  hereto as Exhibit C.1

                                               II.
                                      GROUNDS FOR REMOVAL


          5.      Defendant files this notice of removal within 30 days of being served with

  Plaintiff’s Original Petition. See 28 U.S.C. §1446(b).

          6.      This Court has original jurisdiction of this suit based on 28 U.S.C. § 1332(a)

  because this suit involves a controversy between citizens of different states and there is complete

  diversity between the parties at the time of the filing of the suit and at the time of the removal.

  Further, the amount in controversy, exclusive of interest and costs exceeds $75,000.00.

  A.      Parties are of Diverse

         i. Plaintiff’s Citizenship

          7.      Plaintiff is, and was at the time the lawsuit was filed, a natural person residing in

Atascosa County, TX. For purposes of diversity jurisdiction, evidence of a person's place of

residence is prima facie proof of his or her domicile. See Hollinger v. Home State Mut. Ins. Co., 654

F.3d 564, 571 (5th Cir. 2011). Furthermore, once established, “[a] person's state of domicile

presumptively continues unless rebutted with sufficient evidence of change.” Id. Accordingly,

Plaintiff is a citizen of the state of Texas for diversity purposes.




  {00505989}                                         2
               Case 5:19-cv-00572 Document 1 Filed 05/28/19 Page 3 of 10




       ii.     Defendant’s Citizenship

              8. Defendant, Allstate Vehicle and Property Insurance Company, is a foreign

 corporation incorporated under the laws of the state of Illinois with its principal place of business

 in Cook County, Illinois. Accordingly, Defendant is a citizen of Illinois.

B.      Amount in Controversy

         9.      As discussed below, it is apparent from the face of the Petition that the amount in

controversy, based on the facts in controversy contained therein, exceeds $75,000.00.

Furthermore, Plaintiff has not provided a proper binding stipulation limiting her recovery to less

than $75,000.00 and has not demonstrated to a legal certainty, that she will not be able to recover

more that the damages she has pled in her original petition.

         10.     The party seeking federal jurisdiction must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00. Grant v. Chevron Phillips Chem.

Co. L.P., 309 F.3d 864, 868 (5th Cir. 2002). The removing party may satisfy its burden by either

(1) demonstrating that it is “facially apparent” from the petition that the claim likely exceeds

$75,000.00, or (2) “by setting forth the facts in controversy – preferably in the removal petition,

but sometimes by affidavit – that support a finding of the requisite amount.” Allen v. R & H Oil

& Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

        11.      If a defendant can produce evidence that establishes the actual amount in

controversy exceeds the jurisdictional threshold, a plaintiff must be able to show that, to a legal

certainty, he will not be able to recover more than the damages for which he has prayed in the state

court complaint. See De Aguilar v. Boeing Co., 47 F.3d 1404, 1409 (5th Cir. 1995).

       i. Plaintiff’s assertion in her Original Petition that Plaintiff seeks an award between
          $25,000.00 to $75,000.00 does not control the amount in controversy in this matter.


{00505989}                                        3
               Case 5:19-cv-00572 Document 1 Filed 05/28/19 Page 4 of 10



         12.     If a plaintiff's complaint includes a specific amount of damages, that amount will

determine the amount in controversy for diversity jurisdiction so long as the plaintiff claimed it in

good faith. YNR LLC Series O v. State Farm Lloyds, Inc., EP-17-CV-313-DB, 2017 WL 6065340,

at *3 (W.D. Tex. Dec. 6, 2017). “The face of the plaintiff's pleading will not control if made in

bad faith.” De Aguilar v. Boeing Co., 47 F.3d 1404, 1410 (5th Cir. 1995).

         13.     Here, Plaintiff’s petition makes the following assertion regarding the amount in

controversy:

        Plaintiff prefers to have the jury determine the fair amount of compensation for
        Plaintiff’s damages, it is early in the case to be assessing the full nature and scope
        of Plaintiffs damages, and Plaintiffs place the decision regarding the amount of
        compensation to be awarded in the jury’s hands. Rule 47 of the Texas Rule of Civil
        Procedure, however, requires Plaintiff to provide a statement regarding the amount
        of monetary relief sought. Accordingly, pursuant to Rule 47 of the Texas Rules of
        Civil Procedure, Plaintiff seeks monetary relief between $25,000.00 and
        $75,000.00.

  Exhibit A at ¶ 6.

        14.      Plaintiff has affirmatively pled for monetary relief in an amount between

$25,000.00 to $75,000.000. Plaintiff’s assertion that the amount Plaintiff seeks is made in bad

faith and is an attempt to avoid federal jurisdiction. See Gutierrez v. Allstate Texas Lloyd's, EP-

16-CV-315-PRM, 2017 WL 3274358, at *2 (W.D. Tex. Jan. 31, 2017) (holding plaintiffs’ claim

for monetary relief of less than $75,000 was a bad faith attempt to avoid federal jurisdiction). See

Gates v. Allstate Texas Lloyd's, 267 F. Supp. 3d 861, 868 (W.D. Tex. 2016) (holding the Magistrates

Judge’s decision to disregard Plaintiffs’ pleading for “only monetary relief aggregating less than $75,000”

because it violated Rule 47 and was made in bad faith is correct.) “There is no Texas law or rule that would

prevent Plaintiffs, if in state court, from seeking or recovering more than the $74,999.00 limit they

ostensibly self-impose in their petition.” Id. (holding the court agrees with the magistrate judge’s conclusion

that no Texas law would prohibit Plaintiffs from recovering more than $75,000, as well as…the



{00505989}                                            4
               Case 5:19-cv-00572 Document 1 Filed 05/28/19 Page 5 of 10



 determination that Plaintiffs failed to meet to meet their “legal certainty” burden.) As such, this amount

 is not controlling for purposes of determining the amount in controversy. De Aguilar, 47 F.3d at

 1410.

         15.     Further, Plaintiff’s pleading in state court for monetary relief aggregating less than

$75,000.00 is not sufficient to constitute a binding stipulation or affidavit necessary to preclude

removal. The Texas Rules of Civil Procedure allow amendments to pleadings such that a petition

alleging that a plaintiff will not seek recovery over a certain amount is not binding. Gates v. Allstate

Texas Lloyd's, 267 F. Supp. 3d 861, 870 (W.D. Tex. 2016). “It is the general rule that the pleadings

in a particular case… are to be regarded as judicial admissions…. It is also the general rule that when

a pleading has been abandoned, superseded, or amended, it ceases to be a judicial pleading, and

therefore ceases to be a judicial admission.” Id at 869 (citing Ford v. United Parcel Serv., Inc. (Ohio),

2014 WL 4105965, at *2 (N.D. Tex. Aug. 21, 2014). Ultimately, “[b]ecause the allegations of

[Plaintiffs'] petition are only binding judicial admissions so long as they are not amended or

superseded, they are not sufficient to constitute the kind of ‘binding stipulation or affidavit’

necessary to preclude removal.” Id at 870.

         16.     “In other words, where the plaintiff’s claims can be proved to be the type that are

worth more than [$75,000.00], they can be removed unless the Plaintiff can show he is legally bound

to accept less.” Allen, 63 F.3d at 1335. A Plaintiff may establish that they are legally bound by

identifying a statute of filing a binding stipulation that so limit their recovery. See De Aguilar, 47

F.3d at 1410. Here, Plaintiff has not identified a statute limiting her recovery and has not filed a

proper binding stipulation. The purported “binding stipulation” in Plaintiff’s Original Petition is a

mere judicial admission that could later be revoked by simply amending the Original Petition.

       ii. The facts in controversy support a finding that the amount in controversy exceeds
           $75,000.00

 {00505989}                                          5
              Case 5:19-cv-00572 Document 1 Filed 05/28/19 Page 6 of 10




      17.       Based on the facts in controversy, it is clear that the amount in controversy exceeds

$75,000.00. To determine the amount in controversy, the court may consider “…penalties, statutory

damages, and punitive damages.” St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253

(5th Cir. 1998); see Ray v. State Farm Lloyds, No. 3;98-CV1288-G, 1999 WL 151667, at 2-3 (N.D.

Tex. Mar. 10, 1999)(finding a sufficient amount in controversy in plaintiff’s case against his

insurance company). “The Court must look to the greatest sum of money for which judgment may

be obtained, based on the actual claims in the complaint.” De La Cerda v. Allstate Indem. Co., 2008

WL 11416946, at *4 (W.D. Tex. Sept. 30, 2008).

      18.       Here, Plaintiff’s Petition seeks at least the following categories of damages:

                   Actual damages;

                   Costs of suit;

                   Attorney’s fees;

                   Additional damages under the Texas Deceptive Trade Act not to exceed “three
                    times his economic damages” per the DTPA and Texas Insurance Code; and

                   Exemplary damages.

 See Exhibit A, generally.

      19.       Plaintiff’s pleading of damages clearly indicates an amount in controversy greater

  than the $75,000.00 that Plaintiff asserts in her pleading. Troiani v. Allstate Ins. Co., No. CIV-B-

  06-00067, 2006 WL 1851378, at *4 (S.D. Tex. July 3, 2006) (finding that the combination of the

  plaintiff’s claim of maximum recovery of $70,000 plus claims for additional attorneys’ fees and

  exemplary damages clearly illustrated that the amount in controversy exceeded $75,000).

      20.       Further, Plaintiff’s own notice/demand letter implicates an amount in controversy

  that exceeds $75,000.00. See Exhibit E (Plaintiff’s “Notice Under Texas Insurance Code Sections


 {00505989}                                       6
             Case 5:19-cv-00572 Document 1 Filed 05/28/19 Page 7 of 10



 541 and 542A.003” letter dated December 24, 2018). While Plaintiff’s December 24, 2018

 notice/demand letter does not state an exact amount sought, it does state Plaintiff is entitled to

 $13,387.29 for damages to Plaintiff’s home. Id. Under Plaintiff’s Texas Deceptive Trade Act

 claim alone, this means Plaintiff could recover three times a potential award of $13,387.29 in

 economic damages. Should this be the case, the $13,387.29 economic damages Plaintiff alleges

 she sustained would be $40,161.87. The December 24, 2018 letter also states Plaintiff is entitled

 to attorney’s fees, which Plaintiff’s counsel explicitly states will exceed $45,000.00. Id. Notably,

 Plaintiff’s counsel specifically states this amount does not include attorney’s fees likely to be

 incurred in the appellate courts. Id. Importantly, said letter and Plaintiff’s Petition allege fraud

 which would potentially entitle Plaintiff with exemplary damages above and beyond the

 economic damages Plaintiff seeks. See Exhibit E; see Exhibit A. Moreover, said letter does not

 take into account interest accrued on the claim since the date of said notice letter. Id.     Thus,

 Plaintiff’s own notice/demand letter clearly shows that the amount in controversy in this matter

 is likely to exceed $75,000.00.

     21.       In addition to the foregoing, Plaintiff’s insurance policy implicates that the value

 of the underlying claim is in excess of the jurisdictional limits. Specifically, in determining the

 amount in controversy relative to coverage under an insurance policy, the Fifth Circuit in St. Paul

 Reinsurance Co. v. Greenberg, defined the “object of the litigation” as the “value of the right to

 be protected.” 134 F. 3d 1250 (5th Cir. 1998)(declaratory judgment action); see also Noyola v.

 State Farm Lloyds, No. 7:13-CV-146, 2013 WL 3353963 (W.D. Tex. 2013)(applying St. Paul

 Reinsurance Co. analysis to breach of contract case arising from hailstorm damage claim). In

 Hartford Ins. Group v. Lou-Con Inc., the Fifth Circuit specified that for claims involving the




{00505989}                                       7
             Case 5:19-cv-00572 Document 1 Filed 05/28/19 Page 8 of 10



 applicability of the insurance policy to a particular occurrence, the amount in controversy is

 measured by the “value of the underlying claim.” 293 F.3d 908, 911 (5th Cir. 2000).

     22.       The subject homeowner’s policy forms the contractual basis for Plaintiff’s breach

 of contract claim. See Exhibit A, generally. The policy provides that the limits of coverage to

 Plaintiff’s property at issue is $169,772.00 in dwelling protection, $8,489.00 in other structures

 protection, and $76,398.00 in personal property protection for a total of $254,659.00 in total

 policy coverages. See Exhibit D (policy declarations sheet).

     23.        The limits for the insured property implicate an amount in controversy above the

 jurisdictional threshold. That is, it is the policy which serves as the basis of Plaintiff’s breach of

 contract claim. See Noyla, 2013 WL 3353963, at *3 (noting plaintiff’s breach of contract claim

 facially implicated the limits of the policy). Accordingly, Plaintiffs’ breach of contract claim

 alone implicates that the value of the underlying claim is in excess of the jurisdictional limits.

 When combined with the extra-contractual and statutory damages alleged, the amount is well-

 above the threshold.

     24.       Taking into consideration Plaintiff’s pleading, the categories of damages asserted,

 the policy limits applicable to this specific occurrence, the contractual and extra-contractual

 damages claimed by Plaintiff, Plaintiff’s own demand/notice letter (dated December 24, 2018),

 and Plaintiff’s failure to properly and timely file a binding stipulation or affidavit along with their

 petition, it is clear that the amount in controversy exceeds $75,000.00.

                                      III.
                     THE REMOVAL IS PROCEDURALLY CORRECT

     25.       Defendant Allstate was served with Plaintiff’s Original Petition and process on May

 2, 2019. This notice of removal is filed within 30-day time period provided by 28 U.S.C.

 §1441(b).

{00505989}                                         8
               Case 5:19-cv-00572 Document 1 Filed 05/28/19 Page 9 of 10



     26.        Venue is proper in this District and Division under 28 U.S.C. §1446(a) because

this District and Division include the county in which the state action has been pending and

because a substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this

District and Division.

     27.        Pursuant to 28 U.S.C. §1446(a), and Local Rule 81, all pleadings, process, and

orders served upon Defendant in the state court action are attached to this Notice.

     28.        Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide a true and correct

copy of this Notice of Removal to Plaintiff, the adverse party.

     29.        Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice of Removal

will be filed with the Clerk of the Atascosa County District Court, promptly after Defendant files

this Notice.

                                              IV.
                                          CONCLUSION

        Based upon the foregoing, the Exhibits submitted in support of this Removal and other

documents filed contemporaneously with this Notice of Removal and fully incorporated herein by

reference, Defendant Allstate Vehicle Property Insurance Company and Defendant Donald

Batchelor hereby remove this case to this Court for trial and determination.


                                                      Respectfully submitted,


                                                      By: /s/ Robert E. Valdez
                                                               Robert E. Valdez
                                                               State Bar No.20428100
                                                               S.D. Tex. Bar No. 9816
                                                               revaldez@valdeztrevino.com


                                                      VALDEZ & TREVIÑO
                                                      ATTORNEYS AT LAW, P.C.
                                                      Callaghan Tower
                                                      8023 Vantage Dr., Suite 700

{00505989}                                        9
             Case 5:19-cv-00572 Document 1 Filed 05/28/19 Page 10 of 10



                                                         San Antonio, Texas 78230
                                                         Telephone: (210) 598-8686
                                                         Facsimile: (210) 598-8797

                                                         Attorney for Defendant Allstate Vehicle and
                                                         Property Insurance Company

                                CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing instrument was served on all parties
through counsel of record on May 28, 2019 pursuant to the Rule 5 of the Federal Rules of Civil Procedure,
via CM/ECF or other electronic means:

Bryant Fitts
Fitts Law Firm, PLLC
4801 Richmond Avenue
Houston, Texas 77027
Tel: (713) 871-1670
Fax (713) 871-1492

                                                                 /s/ Robert E. Valdez
                                                                 Robert E. Valdez




{00505989}                                          10
